December 4, 1924. The opinion of the Court was delivered by
This is an action for $1,000 damages, alleged to have resulted from the failure of the defendant to transmit and deliver a certain telegram committed to it by the plaintiff on November 9, 1921, for transmission and delivery to Rose Son, brokers, in New York City, directing them to sell
for account of the plaintiff 50 bales of cotton, January, 1922, delivery.
It appears from the evidence offered by the plaintiff, the defendant offering none, that he had at that time, in storage in Augusta, Ga., 350 bales of spot cotton, and that he had at some time prior to November 9, 1921, bought through Rose  Son, 90 bales of cotton, January, 1922, delivery.
On the morning of November 9, 1921, believing that the government report upon the cotton situation, which was due to be issued at 11 o'clock on that day, would be bearish, the plaintiff at his home at Holly Hill, S.C. wired Rose Son to sell 50 bales of his outstanding January contract of 90 bales. This telegram appears to have gone through promptly and to have been complied with by Rose  Son. That left him with 40 bales of his January bought contract. The plaintiff then went from his home to Orangeburg, and when the government report came out at 11 o'clock, that day, it was as he had anticipated, bearish; he then sent the telegram in question directing Rose  Son to sell 50 bales for January delivery. If this latter telegram had been reasonably delivered, and his order complied with, the result *Page 294 
would have been that the 40 bales of his January bought
contract, remaining after 50 bales had been sold under his previous telegram, would have been closed out, leaving him with ten bales of sold January cotton.
For some unexplained reason this second telegram was not transmitted and delivered, the result being that the plaintiff continued to be liable upon the 40 bales of his Januarybought contract, and that a sale of the ten bales was not consummated.
The plaintiff testified that if the telegram in question had been delivered, he would have been saved a loss of $973.98. It is impossible to tell from the evidence whether this loss is claimed upon the 40 bales which were unsold; or upon the 350 bales on storage in Augusta; and, if upon either, there is not a single fact, beyond his bald statement of loss, from which the amount of loss could be determined.
The plaintiff's claim, as we understand it, is that if the telegram which was filed for transmission at 11:04 a. m., had been reasonably delivered, Rose  Son would have sold 50 bales against the 40 bales, before the market declined by reason of the government report; that, not having received the telegram and the market having later in the day declined, the 40 bales were closed out at a loss of about $10.00 per bale. The evidence is singularly barren of details from which this conclusion could be arrived at. There is no evidence of the price at which the January contract was bought, nor of the opening price on November 9, 1921, nor of the decline on that day, nor of the price at which the 40 bales were closed out. There is nothing in the evidence to show that the alleged loss of $973.98 was upon the spot cotton in Augusta. It was bought cotton as well as the 40 bales on the January contract. There is no detailed statement of what became of it, other than that it was sold by his broker in Augusta; when or at what price does not appear; nothing from which the loss could be attributed to that spot cotton. *Page 295 
We think, therefore, that if the plaintiff sustained any loss at all it was upon the 40 bales bought contract of January, 1922, and that it is perfectly clear from the plaintiff's own testimony that that contract offended the law of this State against gambling in cotton futures. Upon his cross-examination this appears:
"Q. That is gambling pure and simple? A. Yes, sir. * * *
"Q. (by the Court) Ain't that speculation? A. Yes, sir.
"Q. Gambling? A. Yes, sir.
"Q. That is speculation? A. Yes, sir.
"Q. That is gambling pure and simple? A. Yes, sir; termed gambling, so hold it that way."
Under the statute law of this State (Civil Code of 1922, Vol. 3, §§ 5165 and 5166), a contract for the future delivery of cotton is void unless both parties at the time intended actual delivery, the burden of showing which is upon the party claiming the benefit of such contract.Gist v. Telegraph Co., 45 S.C. 344; 23 S.E., 143; 55 Am. St. Rep., 763, and cases cited in the note to Section 5165. In the case at bar the plaintiff not only failed to establish the element of legality in the contract, but distinctly admitted the contrary.
We know of no principle of law based upon comity of interstate commerce transactions, which would require a State Court to recognize the validity of a contract which, under its laws, is declared to be against public policy, immoral and void. Association v. Rice, 68 S.C. 241;47 S.E., 63; 2 Kent, Comm., 458. Thornton v.Dean, 19 S.C. 587; 45 Am. Rep., 796; 3 A.  E. Enc. Law, 561.
The judgment of this Court is that the judgment of the Circuit Court be affirmed.
MESSRS. JUSTICES WATTS, FRASER and MARION concur.
MR. CHIEF JUSTICE GARY did not participate. *Page 296